IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-31155
                        Conference Calendar
                         __________________

VINCENT SIMMONS,

                                     Plaintiff-Appellant,

versus


J. EDDIE KNOLL, individually
and in his official capacity
as District Attorney, Avoyelles
Parish, ET AL.,
                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CV-1318
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Vincent Simmons argues that the district court abused its

discretion in dismissing his complaint as frivolous based on the

prescription of his claims.

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the

complaint as frivolous should be affirmed for reasons other than

the reasons stated by the district court.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31155
                                -2-

      Simmons' claims against the prosecutors and witnesses

Sharon Sanders, Karen Sanders, and Kenneth LaBorde are barred by

absolute immunity.   See Graves v. Hampton, 1 F.3d 315, 317-18.

Simmons' claims against the Sheriff and deputy sheriffs, his

counsel, and any claims that he asserted against Kenneth LaBorde

and Sharon and Karen Sanders, other than in their capacity as

witnesses, were subject to dismissal pursuant to Heck v.

Humphrey, 114 S. Ct. 2364, 2373 (1994).

     Simmons' motion for leave to supplement the record is

DENIED.

     AFFIRMED.